DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group II, claims 6-17, in the reply filed on 10/18/2022 is acknowledged.
Claims 1-5 and 18-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Group I, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/18/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13, the phrase "optionally" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 6-10 and 12-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20110193350 A1 to Rastegar et al.
Regarding claim 6, Rastegar et al. discloses an energy harvester comprising: a gravity-induced rotator (Fig. 5: 53) and a piezoelectric cantilever beam (56 and 57), wherein said gravity-induced rotator comprises an impact bar (54), a weighted mass (53) and a bearing [0057], and the cantilever beam comprises a fixed end (attached to 51) and a cantilever tip (58), wherein during every rotation of the rotator, the impact bar exerts a force on the cantilever tip such that the cantilever beam vibrates and generates electrical energy [0058].
Regarding claim 7, Rastegar et al. discloses the piezoelectric energy harvester is placed in or on a rotating object ([0010] and [0056]).
Regarding claim 8, Rastegar et al. discloses the rotating object is a wind turbine blade ([0010] and [0056]).
Regarding claim 9, Rastegar et al. discloses the piezoelectric energy harvester is connected to a power management circuit and storage unit [0058].
Regarding claim 10, Rastegar et al. discloses the piezoelectric cantilever beam generates electrical energy at the PEH's natural frequency which results in a fixed electrical impedance [0042].
Regarding claim 12, Rastegar et al. discloses an end of the impact bar further comprises an impact bar magnet (Fig. 9: 91) and the cantilever tip further comprises a cantilever tip magnet (92).
Regarding claim 13, Rastegar et al. discloses an energy harvester comprising: a gravity-induced rotator (Fig. 5: 53) and a piezoelectric cantilever beam (56 and 57), wherein said gravity-induced rotator comprises a first magnet (Fig. 9: 91), optionally a weighted mass (Fig. 5: 53), and a bearing [0057], and the cantilever beam comprises a fixed end (attached to 51) and a cantilever tip (58), wherein the cantilever tip comprises a second magnet (Fig. 9: 92), wherein during every rotation of the rotator, the first magnet exerts a force on the second magnet on the cantilever tip such that the cantilever beam vibrates and generates electrical energy [0068].
Regarding claim 14, Rastegar et al. discloses the piezoelectric energy harvester is placed in or on a rotating object ([0010] and [0056]).
Regarding claim 15, Rastegar et al. discloses the rotating object is a wind turbine blade ([0010] and [0056]).
Regarding claim 16, Rastegar et al. discloses the piezoelectric energy harvester is connected to a power management circuit and storage unit [0058].
Regarding claim 17, Rastegar et al. discloses the piezoelectric cantilever beam generates electrical energy at the PEH's natural frequency which results in a fixed electrical impedance [0042].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 20110193350 A1 to Rastegar et al.
Regarding claim 11, Rastegar et al. discloses an energy harvester as discussed above including an end of the impact bar comprises a tip (54).
However, it fails to disclose an end of the impact bar further comprises a roller.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the end of the impact bar comprise a shape of a roller, since a change in shape is generally recognizing as being within the level of ordinary skill in the art. In re Dailey, 149 USPQ 47 (CCPA 1976).
One would have been motivated to do so to reduce damage on the cantilever beam. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET P NGUYEN whose telephone number is (571)272-9457. The examiner can normally be reached M-F 12-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIET P NGUYEN/Primary Examiner, Art Unit 2832